UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6689



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


SPENCER BOWENS, a/k/a Scooter, a/k/a Clyde,
a/k/a Melvin McCurdy, a/k/a Doc Johnson,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-98-110, CA-02-211-3)


Submitted:    July 24, 2003                  Decided:   August 6, 2003


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Spencer Bowens, Appellant Pro Se. David John Novak, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Spencer Bowens seeks to appeal the district court’s orders

denying relief on his motion filed under 28 U.S.C. § 2255 (2000),

denying   his   motion   to   reconsider,   and   denying   his   motion   to

supplement his motion to reconsider.         An appeal may not be taken

from the final order in a proceeding under § 2255 unless a circuit

justice or judge issues a certificate of appealability.           28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court on the merits absent “a

substantial showing of the denial of a constitutional right.”              28

U.S.C. § 2253(c)(2).      As to claims dismissed by a district court

solely on procedural grounds, a certificate of appealability will

not issue unless the movant can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).         We have independently

reviewed the record and conclude that Bowens has not satisfied

either standard.    See Miller-El v. Cockrell, 537 U.S. 322,          , 123

S. Ct. 1029, 1039 (2003).      Accordingly, we deny Bowens’ motion for

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are


                                     2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3